Citation Nr: 1616159	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  12-09 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 14, 2015.
 
2.  Entitlement to an evaluation in excess of 50 percent for PTSD on or after September 14, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to August 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2015, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  

In its November 2015 rating decision, the AOJ increased the rating for the Veteran's service-connected PTSD to 50 percent, effective September 14, 2015.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  Prior to September 14, 2015, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.

2.  Since September 14, 2015, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 50 percent, but no higher, for PTSD have been met prior to September 14, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for the assignment of an evaluation of 70 percent, but no higher, for PTSD have been met since September 14, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

The claim for a higher rating arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and post-service treatment records.  In addition, the Veteran was provided with VA examinations in February 2011 and September 2015.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination in the instant appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In April 2015, the Board remanded the Veteran's appeal to obtain outstanding treatment records, and to provide the Veteran with a VA examination to determine the current severity of his PTSD.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher evaluation for PTSD is thus ready to be considered on the merits.

II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, the disability has not undergone material changes and uniform ratings are warranted for the appeal period.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In a May 2011 rating decision, the Veteran was granted service connection for PTSD and assigned a 30 percent evaluation under Diagnostic Code 9411, effective August 10, 2010.  38 C.F.R. § 4.130.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  Id.

Under these criteria, the next higher rating of 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that Diagnostic Code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, fifth edition (DSM-V).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., p. 32.)).  

GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

In February 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his PTSD.  The Veteran stated that his current symptomatology was manifested by insomnia, nightmares, night sweats, irritability, sadness, depression, and isolation.  The severity of the symptoms was considered moderate by the Veteran.  At the time of the examination, the Veteran was not receiving any medical treatment for his PTSD.  After his separation from service, the Veteran worked for 33 years at a shipyard and as a part-time barber for 8 years.  He reported his relationships with his supervisors and coworkers to be good.  Upon examination, orientation was within normal limits.  His appearance, hygiene, and behavior were appropriate.  During the interview, the Veteran appeared somewhat depressed, but his communication and concentration were within the normal limits.  Panic attacks, delusions, hallucinations, and obsessive compulsive behavior were absent.  His thought process was appropriate and he was able to understand directions.  He did not have slowness of thought or confusion.  His judgment and abstract thinking were not impaired.  The Veteran had mild memory impairment.  He denied suicidal and homicidal ideations.  The VA examiner assigned a GAF score of 60.

In July 2011, the Veteran underwent VA PCT Intake Assessment.  He reported difficulty sleeping and intrusive thoughts about his service in Korea.  He endorsed frightening dreams and flashbacks that occurred once per month.  The Veteran socialized with friends and family, but was not involved in a romantic relationship.  He denied anger management problems, but endorsed difficulty with concentration and memory.  The VA physician indicated that these problems may be related to age.  At the examination, the Veteran was neat and cooperative.  His speech was logical, insight and judgement were intact, and his intellect was average.  He denied hallucinations, suicidal ideation and homicidal ideations.  The Veteran declined referral for treatment.  He was assigned a GAF score of 60.

In September 2015, the Veteran underwent his most recent VA examination to determine the severity of his PTSD.  The Veteran stated that over the past year he had experienced periods of low interest in communications with members of his family of origin.  He lived with his daughter.  The Veteran also endorsed problems with concentration.  Overall, the Veteran reported that his PTSD symptoms were moderate.  He attended church regularly and socialized with other members of the congregation.  The Veteran described increased irritability when interacting with family members and friends.  The VA examiner commented that the Veteran's PTSD would be expected to cause high levels of occupational impairment.  He had significant problems with irritability and impatience when interacting with others associated with his PTSD, which would make it difficult for him to work in a setting where he would have to work closely with other co-workers or communicate with customers face-to-face.  Additionally, the Veteran's difficulty concentrating would make it difficult for him to complete tasks that are difficult in nature or multiple tasks in short periods of times.  During the examination, the Veteran was oriented, pleasant, and cooperative.  He was anxious and irritable.  He denied suicidal and homicidal ideations.  His speech was coherent and relevant, but he was not able to focus on the examiner's questions and provided answers not directly related to the specific questions.  His thoughts were organized and his insight and judgment were adequate.  He reported no delusions or hallucinations.  The Veteran was able to sleep between 7 and 8 hours per night, but would wake up periodically throughout the night.  The VA examiner indicated that the Veteran's PTSD was manifested by anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  He concluded that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood. 

The Board finds that the weight of the evidence shows the Veteran is entitled to a 50 percent evaluation for his PTSD prior to September 14, 2015.  His PTSD was productive of occupational and social impairment with reduced reliability and productivity.  He demonstrated disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired memory and concentration - all symptoms associated with the 50 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Furthermore, at both VA examinations, the Veteran indicated that his symptoms were moderate.  The GAF scores of record support a finding that the Veteran's PTSD symptoms are moderate.  

However, the Veteran is not entitled to a 70 percent rating prior to September 14, 2015 as the evidence during this time does not show occupational and social impairment with deficiencies in most areas.  The Veteran's PTSD symptomatology was manifested by insomnia, nightmares, night sweats, irritability, sadness, depression, and isolation.  The severity of the symptoms was considered moderate by the Veteran and the VA examiner assigned a GAF score that suggest that the Veteran's PTSD was moderate.  Id.

Effective September 14, 2015, the Board finds that the weight of the evidence supports a 70 percent evaluation.  Notably, the September 2015 VA examiner concluded that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  This finding was based upon a detailed examination by the VA examiner and consideration of the Veteran's lay statements regarding the worsening of his PTSD.  Id.  

However, a 100 percent evaluation is not warranted as the Veteran has been able to maintain relationships with friends and family during the appeal period.  After service, the Veteran worked for 30 years and retired.  Additionally, the Veteran has demonstrated appropriate reasoning and communication skills throughout the appeal period.  This evidence does not demonstrate total occupational and social impairment to warrant a 100 percent rating for the PTSD since September 14, 2015.  Id.

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun, 22 Vet. App. at 115, aff'd Thun, 572 F.3d at 1366.

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, as the criteria assesses the level of occupational and social impairment attributable to the Veteran's symptoms.  The rating schedule fully contemplates all symptomatology and treatment associated with the PTSD.  

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Lastly, the Board finds that the issue of TDIU is not raised by the record.  Moreover during his 2011 examination he reported that he felt that his employment was not due primarily to the effects of a mental condition.  After service, the Veteran worked for 30 years and retired.  Additionally, the Veteran has demonstrated appropriate reasoning and communication skills throughout the appeal period.  This does not present evidence of unemployability due to the service-connected PTSD.


ORDER

An evaluation of 50 percent, but no higher, for PTSD is granted prior to September 14, 2015, subject to the regulations governing the award of monetary benefits.

An evaluation of 70 percent, but no higher, for PTSD is granted effective September 14, 2015, subject to the regulations governing the award of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


